Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 2-58, are currently pending and have been considered below.  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-23, 25-42, and 44-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 20080306826), in view of Mitchell (US 20150019317). 
Claim 2:
Kramer discloses
A method comprising:
receiving, via a network, from a payment processing device, an indication of an electronic interaction between a primary device and a third-party device, the electronic interaction being indicative of a purchase of a product or service, 
(see Kramer [0061-0067] for purchase scenarios including credit cards at [0067] and at [0065] that the member’s rewards ID number and payment information is transmitted by the members mobile phone)
and the indication comprising at least a first element and a second element, the first element indicative of user identification information as provided by the primary device during the electronic interaction 
(see Kramer [0065] and [0463] for member identifier and member’s reward ID number) 
the second element indicative of payment information, 
(see Kramer [0065] for credit card and reward ID, and [0066, 0067] for credit card.)
the primary device being a credit card
(see Kramer [0066, 0067] for credit card.)

a mobile device associated with the user identification information 
(see Kramer [0065, 0480, 0446] and FIG 6 which discuss and show primary device  [mobile device], [Hoozware], and user ID [member]. Further, the Hoozware app is being used to pay for rewards with credits, which is form of payment…“the Hoozware member's home application assumes that the member wishes to access rewards. If so, the member is provided with functionality to conveniently enter items that provide reward points 617, review the member's current number of reward points and/or redeem goods and/or services using the member's points. Reward information may be stored in the database 103 on the Hoozware system server 100 and/or on the member's home computer and/or the member's mobile communication device. 
receiving, via the network, from the mobile device, an indication of at least one of a location of a bounded region
(see Kramer [0555] which discusses user location using Bluetooth [for bounded regions])
performing a location query of the mobile device;
(see Kramer [0447, 0476]..” [0447] ..” The member's location is depicted by the person icon 221 at the northwest corner of 2.sup.nd Street 202 and 5.sup.th Avenue 211. The location is determined by position sensing, such as GPS, in the member's mobile communication device“. [0476]…”Tracking windows are predefined periods of time in which a member's location is automatically transmitted from their mobile phone to the Hoozware system server 100 “)
determining, as a function of at least the first element, and the location or the bounded region, a data object that upon validation is configured for use during a subsequent interaction between the primary device and a different third-party device; 
(see Kramer [0198] which discloses mobile ID, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
transmitting, to the mobile device, an electronic communication comprising an indication, configured for rendering on the mobile device, of the data object.
(see Kramer [0198] “The Hoozware system server then sends a "Confirmation Code" to one or more communication devices of the venue's choice. For example, a Confirmation Code may be text messaged to the venue representative's mobile phone informing the venue representative to accept the coupon. Simultaneously, a Confirmation Code may be emailed to the Promoter Application to log the transaction for future reference”)
Kramer does not disclose
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction;
the primary device being a credit card comprising a chip or magnetic strip
comprising a payment application 
Mitchell teaches
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction; 

the primary device being a credit card comprising a chip or magnetic strip 
(see [0032] …” Any and all micro-mechanics of electronic payment device or payment card or payment card account enrollment are considered within the scope of the present invention, such as data entry by customer online or through software on a smartphone, tablet computer, computer, etc., magnetic strip swipe or other reader input at POS or magnetic strip swipe“)
comprising a payment application 
(see [0020, 0023, 0028] for a mobile wallet, which is a payment application that is being used for a credit card payment)
Therefore, from the teaching of Mitchell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer to include the above claim elements as taught by Mitchell in order to links offers to consumer payment card accounts and using magnetic strip cards as well as payment applications.
Claims 3, 22, 41:
Kramer discloses
receiving, via the network, in response to the transmission of the electronic communication, an indication of a validation event.
(see Kramer [0198] validation via..”The display on their mobile phone says to press "OK" to " Validate" the coupon. The venue representative presses OK which causes the Mobile Application to communicate the coupon ID to the Hoozware system server (data processor). The Hoozware system server then sends a "Confirmation Code" to one or more communication devices of the venue's choice”).
Claims 4, 23, 42:
Kramer does not disclose
the determining of the data object as the function of the at least the first element and the location or the bounded region element, the data comprises:
querying an interaction database using at least one of the first element and the second element; receiving, in response to querying the interaction database, one or more records matching at least one of the first element and the second element, each of the one or more records matching the at least one of the first element or second element, and being indicative of the data object, wherein the data object is an indication of a transmittable instrument configured for transmission to the mobile device and being rendered at the mobile device, and entitling a bearer, upon validation, to a redeemable instrument configured for use in the subsequent interaction.
Mitchell teaches
 in addition to enabling redemption by linking an offer to the payment card account, the merchant also automatically through the platform obtains a member in its customer loyalty or rewards program and/or database and the consumer user obtains the benefits of this membership“).
Therefore, from the teaching of Mitchell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer to include the above claim elements as taught by Mitchell in order to links offers to consumer payment card accounts.
Claims 6, 25, 44:
Kramer discloses
the subsequent interaction is a transaction and the redeemable instrument is configured for use toward at least a portion of a purchase of goods or services
(see Kramer [0562] and FIG. 42 which discloses redemption of prize offers and where it pays for a portion of the entertainment cost such as “buy one, get one free”)
Claims 7, 26, 45:
Kramer discloses
querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information; 

identifying the one or more records matching at least one of the first element and the location or the bounded region, the one or more records matching at least one of the first element and the second element indicative of a rebate or a discount on a subsequent visit.
(see Kramer [0198] which discloses mobile ID, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
(see Kramer [0054] which discloses the venue matching based on relevancy)
Claims 8, 27, 46:
Kramer discloses
in an instance in which the second element indicative of the bounded region indicating presence at a particular merchant, querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information; 
(see Kramer [0033] which discloses searches for particular type of venues where the spending transaction is related to having dancing and live bands, or high volume nightclub etc.).
identifying the one or more records matching at least one of the first element and the second element, the one or more records matching at least one of the first element and the second element indicative of a related promotion.
(see Kramer [0198] which discloses mobile ID, coupon, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
(see Kramer [0054] which discloses the venue matching based on relevancy)
Claims 9, 28, 47:
Kramer discloses
querying the interaction database utilizing an identifier indicative of the current location to identify one or more transmittable instruments associated with one or more nearby merchants.
(see Kramer [0492]..” Once signed up, members can use their mobile communication device or desktop computer to search for venues, which search may be based on desired criteria called a "Mood." A Mood may include such criteria as (a) geographical distance away“)
Claims 10, 29, 48:
Kramer discloses
associating the bounded region to a particular category identifier, and wherein the querying further utilizing the category identifier.
(see Kramer [0054] which discloses the venue matching based on relevancy [categorization])
Claims 11, 30, 49:
Kramer discloses
enabling a registration process, the registration process comprising one or more of receiving opt-in information, receiving registration of a payment method with account, correlating payment method with a user, receiving or identifying a phone number.
(see Kramer [0501] which discloses the registration process and the use of mobile devices and mobile numbers)
Claims 12, 31, 50:
Kramer discloses
receiving, from the primary device, a series of queries comprising a current location of the consumer device;
(see Kramer [0492]..” Once signed up, members can use their mobile communication device or desktop computer to search for venues, which search may be based on desired criteria called a "Mood." A Mood may include such criteria as (a) geographical distance away“)
querying the interaction database with the current location of the consumer device; 

Kramer does not disclose
receiving in response to the querying the data object indicative of a promotion, transmitting the promotion to the mobile device.
Mitchell teaches
receiving in response to the querying the data object indicative of a promotion, transmitting the promotion to the mobile device.
(see Mitchell [0097] which discusses geo-location based searching and geo-targeted offers).
Therefore, from the teaching of Mitchell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer to include the above claim elements as taught by Mitchell in order to allow users to search for geo located offers.
Claims 13, 32, 51:
Kramer discloses
in an instance in which querying the interaction data returns at least one data object indication of a transmittable instrument with variable component, calculating the variable component.
(see Kramer [0548] ….discount levels )
Claims 14, 33, 52:
Kramer discloses
the reception of the indication of the validation event comprises: receiving a second electronic communication claiming the data object.
(see Kramer [0198] which discloses mobile ID, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
Claims 15, 34, 53:
Kramer discloses
determining a direction based on the series of queries, each of the series of queries comprising the current location at a time of reception;
(see Kramer [0493] …”After identifying a venue, a member may inspect details about the venue, including viewing (a) current crowd demographics; (b) list of members present; (c) real-time member Surveys and Postings; (d) discount offers from the venue; (e) venue description; (f) venue events; (g) directions to the venue; and the like“).
calculating, based on the series of queries and the current location of each at the time of reception, one or more of a direction or whether the series of queries is indicative of an outing or an errand; 

querying in the interaction database based on the current location associated with a most recent query, and at least one of the calculated direction, the time associated with the most recent query, or the indication of whether the series of queries is the errand or the outing.
(see Kramer [0465] …” If the check 402 regarding whether the message to be received is from a member is true, the message is received and queried 404 to see if it contains location information of the member's mobile phone (a.k.a. mobile communication device). If so, in the embodiment of FIG. 4 the Hoozware system server 100 predicts 405 whether the member is at a particular venue. If so, the member's traits are combined with the traits of other members estimated to be at the venue to provide 406 demographics for the venue“).
Claims 16, 35, 54:
Kramer discloses
in response to transmitting the electronic communication comprising the data object, and wherein the data object is indicative of a at least one transmittable instrument, providing an availability of the at least one transmittable instrument until a total amount of claims associated with the transmittable instrument is reached.

Claims 17, 36, 55:
Kramer discloses
the current location is a GPS location.
(see Kramer [0444] …GPS devices)
Claims 18, 37, 56:
Kramer discloses
in response to transmitting the electronic communication comprising the data object and the data object is indicative of at least one transmittable instrument, providing an availability of the at least one transmittable instrument for a predetermined time.
(see Kramer …”if a venue desires more attendees now, they may place a promotion through the Hoozware system that expires in 30 minutes or is valid only for the next 50 entrants“).

Claims 19, 38, 57:
Kramer discloses
monitoring movement of the primary device utilizing one or more of a series of received response to the querying, each of the responses identifying a GPS location of the primary device; and in accordance with the movement, modifying an inventory of the interaction database with a set of pre-loaded promotions based on associating the GPS location with one or more nearby third-party devices.
(see Kramer [0193]…” if a venue desires more attendees now, they may place a promotion through the Hoozware system that expires in 30 minutes or is valid only for the next 50 entrants [inventory management]. Allowing venues to efficiently promote to potential attendees who are known by the position of their mobile phone to already be in the area and based on their demographics and prior behavior to be likely attendee candidates is a major advantage of the Hoozware system “)

Claims 20, 39, 58:
Kramer discloses
preceding the modification of the inventory of the interaction database, accessing a promotion database, to determine an availability of a relevant promotion; 
(see Kramer [0193]…” if a venue desires more attendees now, they may place a promotion through the Hoozware system that expires in 30 minutes or is valid only for the next 50 entrants [inventory management]. Allowing venues to efficiently promote to potential attendees who are known by the position of their mobile phone to already be in the area and based on their demographics and prior behavior to be likely attendee candidates is a major advantage of the Hoozware system “)
upon determining the availability of the relevant promotion, loading the relevant promotion.
(see Kramer [0197] …”members may access in real time from their mobile phone or home computer how many coupons will still be accepted at that time. In the case where the promotion requires members to use points for a coupon, a member may be allowed to "reserve" a coupon in advance. Such a reservation immediately debits the member's rewards points, but assures the member that their coupon will be valid to redeem the promotion when they arrive“).
Claim 21:
Kramer discloses

receiving, via a network, from a payment processing device, an indication of an electronic interaction between a primary device and a third-party device, the electronic interaction being indicative of a purchase of a product or service, 
(see Kramer [0061-0067] for purchase scenarios including credit cards at [0067] and at [0065] that the member’s rewards ID number and payment information is transmitted by the members mobile phone)
and the indication comprising at least a first element and a second element, the first element indicative of user identification information as provided by the primary device during the electronic interaction 
 (see Kramer [0065] and [0463] for member identifier and member’s reward ID number) 
the second element indicative of payment information, 
(see Kramer [0065] for credit card and reward ID, and [0066, 0067] for credit card.)
the primary device being a credit card
(see Kramer [0066, 0067] for credit card.)
a mobile device associated with the user identification information comprising a payment application
Reward information may be stored in the database 103 on the Hoozware system server 100 and/or on the member's home computer and/or the member's mobile communication device. 
receive, via the network, from the mobile device, an indication of at least one of a location of a bounded region
(see Kramer [0555] which discusses user location using Bluetooth [for bounded regions])
perform a location query of the mobile device;
(see Kramer [0447, 0476]..” [0447] ..” The member's location is depicted by the person icon 221 at the northwest corner of 2.sup.nd Street 202 and 5.sup.th Avenue 211. The location is determined by position sensing, such as GPS, in the member's mobile communication device“. [0476]…”Tracking windows are predefined periods of time in which a member's location is automatically transmitted from their mobile phone to the Hoozware system server 100 “)
determine, as a function of at least the first element, and the location or the bounded region, a data object that upon validation is configured for use during a subsequent interaction between the primary device and a different third-party device; 
(see Kramer [0198] which discloses mobile ID, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
transmit to the mobile device, an electronic communication comprising an indication, configured for rendering on the mobile device, of the data object.
(see Kramer [0198] “The Hoozware system server then sends a "Confirmation Code" to one or more communication devices of the venue's choice. For example, a Confirmation Code may be text messaged to the venue representative's mobile phone informing the venue representative to accept the coupon. Simultaneously, a Confirmation Code may be emailed to the Promoter Application to log the transaction for future reference”)
Kramer does not disclose
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction;
comprising a chip or magnetic strip 
comprising a payment application 
Mitchell teaches
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction; 

the primary device being a credit card comprising a chip or magnetic strip 
(see [0032] …” Any and all micro-mechanics of electronic payment device or payment card or payment card account enrollment are considered within the scope of the present invention, such as data entry by customer online or through software on a smartphone, tablet computer, computer, etc., magnetic strip swipe or other reader input at POS or magnetic strip swipe“)
comprising a payment application 
(see [0020, 0023, 0028] for a mobile wallet, which is a payment application that is being used for a credit card payment)
Therefore, from the teaching of Mitchell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer to include the above claim elements as taught by Mitchell in order to links offers to consumer payment card accounts and using magnetic strip cards as well as payment applications.
Claim 40:
Kramer discloses

receiving, via a network, from a payment processing device, an indication of an electronic interaction between a primary device and a third-party device, the electronic interaction being indicative of a purchase of a product or service, 
(see Kramer [0061-0067] for purchase scenarios including credit cards at [0067] and at [0065] that the member’s rewards ID number and payment information is transmitted by the members mobile phone)
and the indication comprising at least a first element and a second element, the first element indicative of user identification information as provided by the primary device during the electronic interaction 
(see Kramer [0065] and [0463] for member identifier and member’s reward ID number) 
the second element indicative of payment information, 
(see Kramer [0065] for credit card and reward ID, and [0066, 0067] for credit card.)
the primary device being a credit card
(see Kramer [0066, 0067] for credit card.)
 a mobile device associated with the user identification information 
Reward information may be stored in the database 103 on the Hoozware system server 100 and/or on the member's home computer and/or the member's mobile communication device. 
receiving, via the network, from the mobile device, an indication of at least one of a location of a bounded region
(see Kramer [0555] which discusses user location using Bluetooth [for bounded regions])
performing a location query of the mobile device;
(see Kramer [0447, 0476]..” [0447] ..” The member's location is depicted by the person icon 221 at the northwest corner of 2.sup.nd Street 202 and 5.sup.th Avenue 211. The location is determined by position sensing, such as GPS, in the member's mobile communication device“. [0476]…”Tracking windows are predefined periods of time in which a member's location is automatically transmitted from their mobile phone to the Hoozware system server 100 “)
determining, as a function of at least the first element, and the location or the bounded region, a data object that upon validation is configured for use during a subsequent interaction between the primary device and a different third-party device; 
(see Kramer [0198] which discloses mobile ID, promotion confirmation codes, validation, and logging transaction of confirmation codes for future reference [subsequent interaction] and usage)
transmitting, to the mobile device, an electronic communication comprising an indication, configured for rendering on the mobile device, of the data object.
(see Kramer [0198] “The Hoozware system server then sends a "Confirmation Code" to one or more communication devices of the venue's choice. For example, a Confirmation Code may be text messaged to the venue representative's mobile phone informing the venue representative to accept the coupon. Simultaneously, a Confirmation Code may be emailed to the Promoter Application to log the transaction for future reference”)
Kramer does not disclose
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction;
the primary device being a credit card comprising a chip or magnetic strip 
comprising a payment application 
Mitchell teaches
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction; 

the primary device being a credit card comprising a chip or magnetic strip 
(see [0032] …” Any and all micro-mechanics of electronic payment device or payment card or payment card account enrollment are considered within the scope of the present invention, such as data entry by customer online or through software on a smartphone, tablet computer, computer, etc., magnetic strip swipe or other reader input at POS or magnetic strip swipe“)
comprising a payment application 
(see [0020, 0023, 0028] for a mobile wallet, which is a payment application that is being used for a credit card payment.
Therefore, from the teaching of Mitchell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer to include the above claim elements as taught by Mitchell in order to links offers to consumer payment card accounts and using magnetic strip cards as well as payment applications.
Claims 5, 24, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 20080306826), in view of Mitchell (US 20150019317), and further in view of Lessin et al. (US 20140143058). 
Claims 5, 24, 43:
Kramer discloses
the determining of the data object as a function of the at least the first element and the location or the bounded region element comprises:
accessing a corpus, wherein the corpus is comprised of one or more documents, each of the one or more documents representative of a pre-loaded or pre-associated data objects; 
(see Kramer [0198] which discloses coupons [corpus], logged [pre-loaded] transaction of confirmation codes for future reference [subsequent interaction] and usage)
The Combination of Kramer and Mitchell does not disclose
applying a particular machine-learning model to the corpus, classifying the documents in the corpus by real-time relevancy.
Lessin teaches
applying a particular machine-learning model to the corpus, classifying the documents in the corpus by real-time relevancy.
(see Lessin [0052] which teaches the use of machine learning techniques to determine the relevance of ads [corpus] to particular venues)
Therefore, from the teaching of Lessin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Kramer in view of Mitchell to include the above claim elements as taught by Lessin in order to use ensure optimal targeting.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688